Title: To George Washington from the Commissioners for the District of Columbia, 20 July 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          sir,
          Washington, 20th July 1796
        
        Since our last to you, we have been obliged to abandon all hopes of seeing Mr Morris here; in consequence of which, we forwarded to him, on the 15th a Letter of which, the enclosed is a Copy—We certainly mean to pursue the measures intimated in our Letter.
        A second Letter from Mr Wolcott of the 13th Inst. gives us no hopes of any aid from the Bank of the United States—We are proceeding to carry into effect our intended Loan with the Bank

of Columbia, which, we expect, will be compleated tomorrow. With sentiments of perfect respect &c.
        
          G. ScottW. ThorntonA. White
        
      